Case 2:19-cr-00030-GZS Document 85 Filed 11/05/19 Pagei1of3 PagelD#: 1205

UNITED STATES DISTRICT COURK®:"! STRICT couny

Defendants

DISTRICT OF MAINE . bo Fare aie
PECENED 2 Bileg
UNITED STATES OF AMERICA ) {019 Nov “5 Pf: 48
)
v. ) CriminatNe-2-19-cr-00030- -GZS
) OlPUTY CLERK
MICHAEL LIBERTY, et al. )
)
)

MOTION TO SEAL PLEADINGS

The Government hereby respectfully requests that the Court seal the United States’ Motion for
Abrogation of Attorney-Client Privilege, together with the attachments thereto, until such time as, and to
the extent that, the Court rules that the material therein is unprivileged and may be disclosed to the
government's trial team and the public.

As set forth in the subject motion, the government is seeking a ruling from the Court that certain
materials are not protected by the attorney-client privilege. This motion and the attachments were
produced by a Department of Justice “filter team,” separate from the assigned trial team attorneys, for the
purpose of ensuring that the government’s trial team is not exposed to any potentially privileged
information prior to a ruling of the Court. The motion, together with its attachments, sets forth the
materials and the basis for the government’s motion in some detail.

In light of this posture, and pursuant to Local Rule 157.6, the undersigned respectfully request
that the Court seal the attached pleadings until such time as the Court rules the matters unprivileged,
thereby avoiding any premature or inappropriate divulgence of this information to the trial team or the

public.
Case 2:19-cr-00030-GZS Document 85 Filed 11/05/19 Page 2of3 PagelD #: 1206

After the Court’s ruling on the government’s motion to abrogate the attorney-client privilege, the

government may seek an additional, limited motion to seal third party personal identifying information.

Date: November 4, 2019

Respectfully submitted,

ROBERT A. ZINK, Chief
United States Department of Justi

  

Tri ‘Attorney
United States Department of Justice
Fraud Section, Criminal Division
1400 New York Ave, NW
Washington, D.C. 20005
Vincent.Falvo@usdoj.gov

Phone: (202) 353-9384
Case 2:19-cr-00030-GZS Document 85 Filed 11/05/19 Page 3of3 PagelD #: 1207

CERTIFICATE OF SERVICE & FILING

I hereby certify that on November 4, 2019, I filed the foregoing motion to abrogate attorney-

client privilege with the Clerk of the Court by overnight carrier, and I provided copy to by overnight

carrier to the following:

Alfred Cecil Frawley, IV
Jay McCloskey

McCloskey, Mina, Cunniff & Frawley

12 City Center

Portland, Maine 04101
207-772-6805
afrawley@lawmme.com
207-772-6805
jmccloskey@lawmmce.com

ROBERT A. ZINK, Chief
United §
Crimira

Trial Attorney
United States Departmertt of Justice
Fraud Section, Criminal Division
1400 New York Ave, NW
Washington, D.C. 20005
Vincent.Falvo@usdoj.gov

Phone: (202) 353-9384

 
  
 
